Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with STEVEN COOPER on 3/10/22.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, lines 7-8 is amended to read as follows:
wherein an actuating device for pneumatically actuating the at least one cover element is configured to be subjected to a pressure medium from a tire cavity of the vehicle wheel such that the pressure medium actuates the actuating device.

	Claim 3 is amended in its entirety as follows:
The vehicle wheel as claimed in claim 1, wherein a pressure medium channel extends from the tire cavity to the actuating device of the cover element. 
Allowable Subject Matter
Claims 1-23 are allowed. Regarding the switching unit of claim 23, the specification provides support for such is in the bottom of page 15 into the first half of page 16 so at least this portion, and e.g. Fig. 4, connotes sufficient structure to one of ordinary skill in the art to the extent as such is minimally claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/
Primary Examiner, Art Unit 3617